DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 4-9, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2005/0156083 to Chaix et al. (“Chaix”).
Regarding claim 1, Chaix discloses a method (focusing on the embodiment shown in FIGS. 11A-11C and 2A-2C, and described at ¶¶ [0105]-[0111] and [0049]-[0060]) comprising planar rolling, into a stowed configuration against a first major side of a satellite body, a plurality of solar panels (C1-C5), wherein the plurality of solar panels include an innermost panel (C2, ¶ [0105]), a middle panel (C4, ¶ [0105]), and an outermost panel (C5, ¶ [0105]), wherein the middle panel is joined with the innermost panel and the outermost panel by corresponding first-type hinge mechanisms (D2, ¶¶ [0105]-[0110]), wherein the innermost panel is attached to the satellite body by one or more second-type hinge mechanisms (D1, ¶¶ [0108], [0049]); releasably constraining the planar rolled plurality of solar panels at an edge region adjacent to a first edge region (¶¶ [0105]- [0110], FIGS. 11A-11C and 2A-2C); wherein at least the innermost panel is releasably constrained (¶¶ [0105]- [0110], FIGS. 11A-11C and 2A-2C); wherein the planar rolled plurality of solar panels is configured to be planar unrolled into a deployed linear array see also ¶ [0049] disclosing that the satellite body includes C1).
Regarding claim 2, Chaix discloses attaching, by the one or more second-type hinge mechanisms (D1), and at a first edge region of the satellite body, a innermost panel (C2) of the plurality of solar panel (¶ [0105]). 
Regarding claim 3, Chaix discloses the first-type hinge mechanism (D2) is configured to rotate between 0 when stowed to 180 degrees when deployed (¶ [0053], [0109]).
Regarding claim 5, Chaix discloses wherein a first combined rotatable edge of the plurality of solar panels in the stowed position is disposed opposite the second-type hinge mechanism (Chaix at FIGS. 6A, 6B, 11A-11C).
Regarding claim 6, Chaix discloses the second-type hinge mechanism constrains the deployed linear array by a hinge spring and a hinge stop (¶¶ [0049]-[0060], particularly ¶¶ [0055]-[0057], and ¶¶ [0108]-[0111]).
see also ¶ [0049] disclosing that the satellite body includes C1); wherein the middle panel is joined with the innermost panel and the outermost panel by first-type hinge mechanisms (D2, ¶¶ [0105]-[0110]), wherein the deployable innermost panel of the plurality of solar panels is configured to attach to the satellite body at a first edge region by one or more second-type hinge mechanisms (D1, ¶ [0105]), and wherein at least the innermost panel is releasably constrained (¶ [0111]), the deploying including releasing from the stowed position, the innermost panel (¶¶ [0110]-[0111]); rotating the innermost panel to a first predetermined angle with respect to the first major side of the satellite body while maintaining the first stacked configuration  (¶¶ [0110]-[0111]); releasing, at the first predetermined angle, and by a first cam and a first stop mechanism, the deployable middle and outermost panel  (¶¶ [0108]-[0111]); rotating the released portion of the deployable middle and outermost panel to a second predetermined angle with respect to the deployable innermost panel while maintaining a second stacked configuration of the deployable middle panel and deployable outermost panel (¶ [0111]); and releasing, at the second predetermined 
Regarding claim 8, Chaix discloses the deployable innermost panel is an outermost panel in the stowed position (¶ [0105]). 
Regarding claim 9, Chaix discloses deploying results in a linear solar array comprising the deployable innermost, middle, and outermost panel (¶ [0105]).
Regarding claim 11, Chaix discloses the first-type hinge mechanism (D2) is configured to rotate between 0 degrees when stowed and 180 degrees when deployed (¶ [0053], [0109]).
Regarding claim 13, Chaix discloses wherein a first combined rotatable edge of the plurality of solar panels in the stowed position is disposed opposite the second-type hinge mechanism (Chaix at ¶¶ [0049]-0060], particularly ¶¶ [0055]-[0057], and ¶¶ [0108]-[0111]). 
Regarding claim 14, Chaix discloses the second-type hinge mechanisms constrain the deployed linear array by a hinge spring and a hinge stop (¶¶ [0108]-[0111]).
Regarding claim 15, Chaix discloses at least one of the plurality of solar panels (C1) is configured with substantially the same width as a corresponding width of the first major side of the satellite body (¶ [0105]).
Regarding claim 17, Chaix discloses the first stop mechanism is configured to engage with the first cam to control a deployment sequence of the plurality of solar panels (¶¶ [0108]-[0111]).

Regarding claim 19, Chaix discloses installing a fixed solar panel (C1) on one or more of a second major side and a fourth major side of the satellite body (¶ [0105]). 
Regarding claim 20, Chaix discloses the rotating is performed by stored force of a hinge spring of the one or more of the first-type and second-type hinge mechanisms (¶¶ [0053], [0108]-[0111]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chaix.
Regarding claim 4, Chaix teaches each and every element of claim 1 as discussed above, and Chaix teaches the second-type hinge mechanism (D1) is configured to rotate between 0 degrees when stowed (FIG. 6A, showing C2 at a rotation angle of 0 degrees in the stowed position (shown in solid lines)). The combination does not explicitly teach the second-type hinge mechanism is configured to rotate between 0 degrees when stowed and 135 degrees when deployed.
Chaix, however, appears to teach the second-type hinge mechanism (D1) is configured to rotate between 0 degrees when stowed and 135 degrees when deployed (FIG. 6B, appearing to show C2 and C3 in dotted lines at an angle of 135 degrees, see also FIG. 11A. Note that the 
Also, even assuming for the sake of argument that Chaix does not teach the second-type hinge mechanism is configured to rotate between 0 and 135 degrees, it is well settled that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of rotating between 0 and 135 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Chaix such that the second-type hinge mechanism rotates between 0 and 135 degrees, in order to effectively position the solar panels relative to the satellite body.
 Regarding claim 10, Chaix teaches each and every element of claim 7 as discussed above, but the combination does not explicitly teach an axis of the linear array is disposed 135 degrees from respective faces of the first major side and a second major side of the satellite body.
Chaix, however, appears to teach an axis of the linear array disposed 135 degrees from respective faces of the first major side and a second major side of the satellite body (FIG. 6B, appearing to show C2 and C3 in dotted lines at an angle of 135 degrees, see also FIG. 11A. Note that the claim limitation does not require the angle to be about 135 degrees when the panels are entirely deployed).
Also, even assuming for the sake of argument that Chaix does not teach an angle of 135 degrees, it is well settled that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, 
Regarding claim 12, Chaix teaches each and every element of claim 7 as discussed above, and Chaix teaches the second-type hinge mechanism (D1) is configured to rotate between 0 when stowed (FIG. 6A, showing C2 at a rotation angle of about 0 in the stowed position (shown in solid lines)). The combination does not explicitly teach the second-type hinge mechanism is configured to rotate between 0 degrees when stowed and 135 degrees when deployed.
Chaix, however, appears to teach the second-type hinge mechanism (D1) is configured to rotate 135 degrees when deployed (FIG. 6B, appearing to show C2 and C3 in dotted lines at an angle of 135 degrees, see also FIG. 11A. Note that the claim limitation does not require the rotation angle of 135 degrees to be when the panels are entirely deployed).
Also, even assuming for the sake of argument that Chaix does not teach the second-type hinge mechanism is configured to rotate between 0 and 135 degrees, it is well settled that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chaix as applied to claim 7 above, in view of U.S. Patent No. 4,988,060 to Janson et al. (“Janson”).
Regarding claim 16, Chaix teaches each and every feature of claim 7 as discussed above, but the combination does not explicitly teach at least one panel of the plurality of solar panels includes solar cells on back and front sides.
Janson teaches a method, wherein at least one panel (12) of the plurality of solar panels includes solar cells (21, 22) on back and front sides (Col. 4, lines 24-28, FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Chaix by further including solar cells on the back side of the solar panels, as taught by Janson, in order to increase the amount of energy collected by the solar panels. 
Response to Arguments
Applicant's arguments filed February 9, 2021 have been considered but are unpersuasive and/or moot in light of the new grounds for rejection. Applicant’s arguments are directed to the previous rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Jason in view of Chaix. In light of the claims amendments, however, independent claims 1 and 7 are now rejected under 35 U.S.C. 102 as being anticipated by Chaix. 
In response to applicant’s arguments directed to the limitation “wherein when the solar panels are in the stowed configuration, the middle panel is placed against the satellite body, the outermost panel is disposed between the innermost panel and the middle panel, and the innermost panel surrounds and constrains the middle panel and the outermost panel against the satellite body, Chaix discloses each and every claim element of independent claims 1 and 7. Claims 1 and 7 are directed to methods, but neither positively claims any steps directed to how e.g., “folding the panels into the stowed configuration such that the middle panel is placed against the satellite body, the outermost panel is disposed between the innermost panel and the middle panel, and the innermost panel surrounds and constrains the middle panel and the outermost panel against the satellite body.” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642